Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-2005

Mahmood v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 03-3760




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Mahmood v. Atty Gen USA" (2005). 2005 Decisions. Paper 176.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/176


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 03-3760


                                   SYED MAHMOOD,

                                                 Petitioner

                                            v.

                    *ALBERTO R. GONZALES, Attorney General
                             of the United States,

                                                 Respondent

                                   *Substituted pursuant to Rule 43c, F.R.A.P.



                        On Appeal from an Order entered before
                          The Board of Immigration Appeals
                                (No. A 70-891-107)


                                Argued September 15, 2004

                Before: ALITO, AMBRO and FISHER, Circuit Judges


                           (Opinion filed October 27, 2005)

Robert Frank, Esquire (Argued)
Suite 1304
60 Park Place
Newark, NJ 07102

      Attorney for Petitioner
Peter D. Keisler
  Assistant Attorney General, Civil Division
Barry J. Pettinato
  Senior Litigation Counsel
David V. Bernal, Esquire
Douglas E. Ginsburg, Esquire
John D. Williams, Esquire
William M. Martin, Esquire (Argued)
United States Department of Justice
Office of Immigration
Litigation
P.O. Box 878
Ben Franklin Station
Washington, D.C. 20044

         Attorneys for Respondent

                    ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
October 27, 2005, be amended as follows:

               On page 7, footnote 3, line 3, insert “No.” after “Pub. L.” and before “109-
13,” .

           On page 7, line 5, remove the word “the” after “that” and before
“Mahmood’s”.

            On page 7, last line of the second paragraph, add an “s” at the end of the
word “motion”, so the phrase reads “deadline for motions to reopen”.

              On page 8, line 8, add an “s” at the end of the word “motion”, so the phrase
reads “time limit for motions to reopen”.




                                           By the Court,


                                           /s/ Thomas L. Ambro, Circuit Judge
Dated: November 30, 2005